    Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 1 of 7
      Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 2 of 8




                                 UNITED ST ATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

 GESNER LECENAT a/k/ a LECENAT GESNER          Civil Action No.:
 JASON MAXWEL DERIZA a/k/a DERIZA JASON 3:13-cv-01633-RNC
 MAXWEL a/k/a JASON MAXWEL DERIZARD a/k/a 3: 14-cv-00668-RNC
 DERIZARD JASON MAXWEL, individually and on
 behalf of themselves and all others similarly
 situated,                                                                       C
                                                                                (/)

                                                                        ;: :-:i                .,.,.,,
              Plaintiffs,                                               :-:-c:..i :...           Ii
                                                                        ·--j •• \
                                                                        ••, ·1 :.:, I

                            v.                                          ;;~ ~~
                                                                        CJ
                                                                              C)
                                                                       CJo
 DOUGLAS PERLITZ et al.,                                               -iC::             Y:'
                                                                             :::0
                                                                             --i         c.n
              Defendants.                                                                co


                                    ] PRELIMINARY APPROVAL ORDER


      Plaintiffs, Gesner Lecenat a/k/ a Lecenat Gesner and Jason Maxwel Deriza a/k/ a
Deriza Jason Maxwel a/k/ a Jason Maxel Derizard a/k/ a Derizard Jason Maxwel, by and
through their counsel, having moved this Court pursuant to Fed. R. Civ. P. 23 for a
preliminary approval of a proposed Class Settlement in accordance with the terms of the
Settlement Agreement submitted to this Court; the Court having read and considered the
Settlement Agreement, and Defendants Father Paul E. Carrier, S.J.; Hope E. Carter;
Fairfield University; The Society of Jesus of New England, Inc., and Sovereign Military
Hospitaller Order of St. John of Jerusalem of Rhodes and of Malta, American Association,
U.S.A., Inc. a/k/ a Order of Malta, American Association USA (collectively
"Defendants") having consented to the entry of this Order,
      IT Is HEREBY ORDERED:
      1.     The Settlement Agreement, and all of its terms and conditions, is
preliminarily approved as fair, just, reasonable and adequate, subject to further
consideration at a final approval hearing (the "Final Approval Hearing"). All capitalized

                                               1
     Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 2 of 7
      Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 3 of 8




terms not otherwise defined herein shall have the same meaning as in the Settlement
Agreement.
       2.     For purposes of settlement only, the Court conditionally certifies the
Settlement Class consisting of:
       All persons who, during the Class Period, were subject to Sexual Abuse on
       the island of Hispaniola by Douglas Perlitz, Father Carrier, or any other
       person affiliated with the school, programs, facilities, or orphanage
       commonly known as "Project Pierre Toussaint" or "PPT" and who claim
       that such Sexual Abuse was caused by or related to any act or omission of
       any Defendant.

Excluded from the Settlement Class are all persons who settled their claims in the cases
consolidated with Jean-Charles v. Perlitz, No. 3:11-cv-00614-RNC, or in connection with
those consolidated cases; and all persons who made claims in the Action and as to whom
all such claims were .dismissed. For purposes of this Settlement Class definition, "Class
Period" means the period from January 1, 1996 through July 1, 2009; "Sexual Abuse"
means all forms of sexual-related contact, molestation, touching, fondling, behavior,
activity, interaction, exploitation, coercion, threats, and/ or grooming; included in this
definition are physical assault and/ or battery in connection with such abuse and
"Action" means the above-captioned proceedings, along with all of the cases
consolidated with them.
       3.     The Court finds, subject to the Final Approval Hearing and solely within
the context of and for the purposes of settlement, that the Settlement Class satisfies the
requirements of Rule 23 of the Federal Rules of Civil Procedure. Specifically, the
Settlement Class is so numerous that joinder of all members is impracticable; there are
questions of fact and law common to the Settlement Class (e,g., whether Defendants are
liable for any Sexual Abuse covered by the Settlement Class); the claims of the Class
Representatives are typical of the claims of the members of the Settlement Class; the Class
Representatives and Class Counsel will fairly and adequately protect the interests of the


                                             2
     Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 3 of 7
       Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 4 of 8




members of the Settlement Class; common questions of law or fact predominate over
questions affecting individual members; and a class action is a superior method for fairly
and efficiently adjudicating the Action.
       4.     If the Settlement Agreement does not receive the Court's final approval, or

if final approval is reversed on appeal, or if the Settlement Agreement is terminated or
otherwise fails to become effective, the Court's grant of class certification will be vacated,
and the Class Representatives and the Settlement Class will once again bear the burden
of establishing the propriety of class certification. If that happens, neither the certification
of the Settlement Class for settlement purposes, nor any other act relating to the
negotiation or execution of the Settlement Agreement may be considered as a factor in
connection with any class certification issue(s).
       5.     For purposes of settlement only, the Court appoints Plaintiffs, Gesner
Lecenat a/k/ a Lecenant Gesner and Jason Maxwel Deriza a/k/ a Deriza Jason Maxwel
a/k/ a Jason Maxwel Derizard a/k/ a Derizard Jason Maxwel as Representative Plaintiffs.
The Court further appoints Simmons Hanly Conroy and Law Offices of Mitchell
Garabedian as Class Counsel. The Court finds that these attorneys are competent and
capable of exercising the responsibilities of Class Counsel and that Plaintiffs Gesner
Lecenat and Maxwel Deriza will adequately protect the interests of the Settlement Class.
       6.     The Court appoints KCC LCC as the Claims Administrator pursuant to Fed.
R. Civ. P. 53(c) to supervise and administer the notice as well as the processing of claims

in accordance with the terms of the Settlement Agreement.
       7.     The Court appoints Hon John M. Greaney (Ret.) to act as Claims Assessor
with the duties and functions described in the Settlement Agreement.
       8.     The fees of the Claims Administrator and of the Claims Assessor shall be
paid from the Settlement Administration Fund. If the total cost of Claims Administration,
including the fees of the Claims Assessor, exceeds the amount included in the Settlement
Administration Fund, any additional costs of Claims Administration shall be paid out of
                                               3
     Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 4 of 7
      Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 5 of 8




the Settlement Fund. If, at the conclusion of the Claims Administration process, the
Settlement Administration Fund has not been fully exhausted, the balance remaining in
the Settlement Administration Fund shall be returned to the Defendants.
       9.       The Court approves the form and content of the Class Notice and Radio
Publication Notice, attached hereto as Exhibit 1 and 2 (and to the Settlement Agreement
as Exhibits D and F), and the Poster Notice attached hereto as Exhibit 3, and directs that
Class Counsel and the Claims Administrator shall serve same upon the Settlement Class
Members (by radio broadcast publication, poster publication, through newspaper
publication, and by website as set forth in the express terms of the Settlement Agreement)
no later than    /1 ~ ~4 ).._(}!CJ           .   The Court finds that service of the Class
Notice, Radio Publication Notice and Poster Notice in this manner, including newspaper
publication as provided in III.E.3 of the Settlement Agreement, constitutes the best notice
practicable under the circumstances to Settlement Class Members, and complies fully
with the provisions set forth in Federal Rules of Civil Procedure, Rule 23, and any and all
substantive and procedural due process rights guaranteed by the United States
Constitution and any other applicable law. The Court further finds that the Class Notice,
Radio Publication Notice and Poster Notice clearly and concisely inform the Settlement
Class Members of their rights and options with respect to the proposed settlement, in
plain, easily understood language, in conformance with the requirements of Rule 23. The
Court authorizes the parties, through their counsel, to make non-substantive changes
upon which they agree to the Class Notice, Radio Publication Notice and/ or Poster
Notice, and to the content of the notice that may appear in the newspaper, as may be
required.
       10.      The Court approves the form and content of the Claim Forms attached
hereto as Exhibits 4, 5, and 6 (and to the Settlement Agreement as Exhibit A, B, and B.).
       11.      Settlement Class Members must submit completed Claim Forms to
participate     in   the   settlement   by   the    Final   Claims   Bar    Date,   which
                                             4
        Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 5 of 7
         Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 6 of 8




              / _2--_0_Jj.___
       _ _J_g-+-
is _______._~

         12.     As set forth in the Class Notice, the Settlement Class Members shall be
afforded the right to either opt out from or object to the final approval of this Settlement
Agreement.
         13.     Settlement Class Members shall have until           ~        / ~/   L- 0 I 'J     to
opt out of the Settlement Class. Any Settlement Class Member who opts out shall be
excluded from the Settlement Class, and shall have no rights under the Settlement
Agreement. A request for exclusion must be in writing and state the Settlement Class
Member's name, address and telephone number and state in English or Haitian Kreyol
that the Settlement Class Member wants to be excluded from the Settlement Class in the
Perlitz Class Action Litigation. The request must be signed by the Settlement Class
Member, dated and submitted according to the directions provided in the Class Notice
by      rk~1 rsl           &611
         14.     All Settlement Class Members who                   do not opt-out shall have
until      ~ I "3      J       L- O 11             to object to the proposed settlement.         Only
Settlement Class Members shall have the right to object to the settlement. If a Settlement
Class Member seeks to object, the procedure and requirements to do so are fully set forth
in the Class Notice. To do so, the Settlement Class Member must submit: (1) a written
statement in proper format explaining the objection(s) with specificity signed by the
Settlement Class Member and identifying the name, address, telephone number of the
person objecting; (2) any documents or other material the Settlement Class Member
wants the Court to consider in support of the objection; (3) proof that the Settlement Class
Member qualifies as a Settlement Class Member; (4) a statement whether the objection
applies only to the Settlement Class Member, a specific subset of the Settlement Class, or
to the entire Settlement Class.                 The objection must be filed with the Court on or
before         }¾'J /l     1    "1..- /J   11     ; and be mailed to the Claims Administrator and
Class Counsel at the addresses set forth in the Class Notice. Any Settlement Class
                                                        5
     Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 6 of 7
      Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 7 of 8




Member objecting to Final Approval of the Settlement Agreement may, but need not,
appear at the Final Approval Hearing, at the Settlement Class Member's own expense,
individually or through counsel of the Settlement Class Member's choice.                  Any
Settlement Class Member who fails to timely object in the manner prescribed herein shall
be deemed to have waived his or her objections and forever be barred from making any
such objections in this action. At any time prior to the Final Approval Hearing, Class
Counsel and Defendants shall have the right to respond in writing to any objections
timely received.
      15.    The Final Approval Hearing shall be held before this Court on
 :f,,,t_M_ ~            2019 at   2: 0 6   at which time the Court will consider the entry of
the Final Approval Order and will determine any amount of fees and costs that should
be awarded to Class Counsel. Any Settlement Class Member may, but need not, appear
at the Final Approval Hearing, at the Settlement Class Member's own expense,
individually or through counsel of the Settlement Class Member's choice and at the
Settlement Class Member's own expense. Each Settlement Class Member who intends to
appear at the Final Approval Hearing must file a Notice of Appearance with the Court
within fourteen (14) calendar days prior to the Final Approval Hearing. If a Settlement
Class Member, individually or through an attorney, intends to address the Court at the
Final Approval Hearing in a language other than English, the Settlement Class Member
must identify a court-approved interpreter in the Notice of Appearance. Notice of any
such appearance shall be served, on or prior to the date of its filing, on the Claims
Administrator. The Claims Administrator shall serve any such Notice of Appearance on
Class Counsel and Defendants' Counsel within three (3) calendar days of receipt.
      16.    All proceedings in Geruil St. Louis et. al v. Douglas Perlitz et. al, No. 3:13-cv-
01132 (RNC), and all cases consolidated with it, are hereby stayed other than such
proceedings as may be necessary·to carry out the terms and conditions of the Settlement
Agreement. No discovery shall be permitted other than as may be directed by the Court
                                               6
     Case 3:13-cv-01132-RNC Document 1068 Filed 02/11/19 Page 7 of 7
      Case 3:13-cv-01132-RNC Document 1063-2 Filed 01/25/19 Page 8 of 8




upon the proper showing by the person seeking such discovery by motion properly
noticed and served in accordance with this Court's Local Rules.
       IT Is So ORDERED.
           JAN'~
Dated: -:;_.               J~1 1--- {) 19

                                          /s/ Honorable Robert N. Chatigny
                                     By:-
                                     The Honorable Judge Robert
                                     United States District Court
                                     District of Connecticut




                                              7
